BARHAM, Justice
(dissenting).
This case, by stipulation of counsel, was submitted on the pleadings and written briefs of the parties. There is no evidence in the record to show the effect this bond and tax would have on the people of the area. There is insufficient evidence —in fact, a total absence of evidence— upon which to make a determination that the election should not have been called under R.S. 39:520 as amended by act of 1970. There is no showing to justify the distinction necessary for us to deny the application of the several pronouncements of the United States Supreme Court in regard to elections of this nature. Since a differentiation which I do not find in the instant case is vital to the majority position, I respectfully dissent.
Rehearing denied.
BARHAM and TATE, JJ., are of the opinion that a rehearing should be granted.